Citation Nr: 0708957	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from October 1956 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in February 2004 and July 2006.

For the reasons expressed below, the appeal is, again, being 
remanded, to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.

The July 2006 Board remand instructed that an examination be 
arranged for the veteran and instructed the examining 
physician to address certain questions, including whether the 
veteran currently suffers from a seizure disorder, and if so, 
whether it is at least as likely as not (i.e., there is at 
least a 50 percent probability) that any such current 
disability (1) was caused by a congenital or developmental 
arteriovenous malformation; and if so (2) is the result of 
aggravation of that arteriovenous malformation due to 
superimposed in-service disease or injury (to particularly 
include the in-service head injury the veteran has alleged); 
or, if not, (3) is the result of disease or injury incurred 
or aggravated in service (to particularly include the in-
service head injury the veteran has alleged).  The RO did 
arrange for the veteran to undergo an examination and the 
June 2005 examining physician, through an October 2006 
addendum, did respond to the first and third part of the 
question posed, but did not provide a response to the second 
part regarding aggravation.  In Stegall v. West, 11 Vet. App. 
268 (1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers, as a 
matter of law, the right to compliance with the remand's 
instructions.  Therefore, remand is necessary for compliance 
with the previous request.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should forward the claims 
file, to include a complete copy of this 
remand, to the VA physician who conducted 
the June 2005 examination and provided 
the October 2006 addendum.  Following a 
review of the claims file, the examiner 
should prepare a supplemental report 
addressing whether the veteran's current 
seizure disorder is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) the result of aggravation of 
an arteriovenous malformation due to 
superimposed in-service disease or injury 
(to particularly include the in-service 
head injury the veteran has alleged).

If the examiner who conducted the June 
2005 examination is unavailable, or is 
unable to answer the questions posed 
without examining the veteran, the RO 
should arrange for the appropriate 
neurological examination, by a physician, 
to obtain a medical opinion in response 
to the question posed above.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  The examiner is requested to 
review the claims file.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.

The physician should set forth all 
examination findings (as appropriate), 
along with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim on appeal in of 
all pertinent evidence and legal 
authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

